SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1421
CA 13-02000
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


DAVID H. KERNAN, KATHARINE H. KERNAN, EDWARD W.
KERNAN, WILLIAM KERNAN, JR., ANGELA K. WISLER
AND WARNICK J. KERNAN, PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

TRAJANKA WILLIAMS, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (STEPHEN W. GEBO OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), entered January 10, 2013. The order granted the
motion of plaintiffs for summary judgment and denied as moot the cross
motion of defendant to add necessary parties.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Fiberglass Fabricators, Inc. v C.O. Falter Constr.
Corp., 117 AD3d 1540, 1541).




Entered:    February 6, 2015                      Frances E. Cafarell
                                                  Clerk of the Court